DETAILED ACTION
This Office Action is in response for Application # 16/864,964 filed on May 01, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1 and 11 are rejected under 35 U.S.C. 103 and claim 20 is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. US 2015/0293976 A1 (hereinafter ‘Guo’) in view of Weston et al. US 2017/0193390 A1 (hereinafter ‘Weston’). 

As per claim 1, Guo disclose, A computer-implemented method for producing a set of trained embeddings, comprising (Guo - paragraph [0088] - a training system for producing vectors (i.e. embeddings) for documents and queries is disclosed): 
providing a set of training examples, each training example describing a query submitted by at least one user, an item, and an indication of whether the item has been selected by said at least one user in response to submitting the query (Guo - paragraph [0089] - click-through data is used for the training); 
providing initial token embeddings associated with different training examples to plural respective embedding-updating computing devices (Guo - paragraph [0109], figure 9 - the training is performed in parallel (i.e. by plural embedding updating computing devices); the computation includes reducing the dimensionality of the document vectors (1e. based on tokens/words in the document) and updating the vector (i.e.. embedding) e.g. by reducing the dimensionality of the initial vector); 
performing an iteration of a training loop that includes: 
using the plural embedding-updating computing devices to generate plural sets of local token embeddings (Guo - paragraph [0091] - the training system operates iteratively (i.e. performs iterations in a training loop); when the training is performed in parallel (see figure 9 and paragraph [0109)), each of the computing devices thus generates “local” token embeddings for the training data (e.g. documents) it consumes); 
repeating the training loop until a training objective is achieved, at which point the plural consolidated token embeddings provided to the embedding-updating computing devices correspond to the set of trained embeddings (Guo - paragraph [0091] - the iterations are performed until an objective function is satisfied (i.e. until a training objective is achieved); at the moment when the objective is achieved, the corresponding parameter values of the model are determined; furthermore, document Guo discloses (paragraph [0116]) storing the generated vectors (i.e. embeddings} to be used during the inference phase; thus, itis implied that the last iteration (i.e. the one that achieves the training objective} stores the respective embeddings).
It is noted, however, Guo did not specifically detail the aspects of
embedding;
providing the plural sets of local token embeddings to plural embedding-consolidating computing devices; 
using the plural embedding-consolidating computing devices to generate plural consolidated token embeddings from the plural sets of local token embeddings, each consolidated token embedding for a particular token representing a consolidation of one or more local token embeddings for the particular token; and 
providing the plural consolidated token embeddings to selected embedding-updating computing devices as recited in claim 1.
On the other hand, Weston achieved the aforementioned limitations by providing mechanisms of
embedding (Weston: paragraph 0037: disclose deep learning model analyzing embeddings of entities in a multi-dimensional space);
providing the plural sets of local token embeddings to plural embedding-consolidating computing devices (Weston: paragraph 0037 and Fig. 3: disclose plurality of input entities ‘tokens’ to a Deep-learning model of one or more embeddings of entities); 
using the plural embedding-consolidating computing devices to generate plural consolidated token embeddings from the plural sets of local token embeddings, each consolidated token embedding for a particular token representing a consolidation of one or more local token embeddings for the particular token (Weston: Fig 8 Element 840 and paragraph 0066: disclose transforming into vector representation in the first set ‘token’, where set is equated as consolidating tokens); and 
providing the plural consolidated token embeddings to selected embedding-updating computing devices (Weston: paragraph 0037 and Fig. 3: disclose plurality of input entities ‘tokens’ to a Deep-learning model of one or more embeddings of entities).
Guo and Weston are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Machine Learning Model”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Guo and Weston because they are both directed to machine learning model and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Weston with the method described by Guo in order to solve the problem posed.
The motivation for doing so would have been to determine which of the set of categories a data point belongs to by training the deep-learning model (Weston: paragraph 0002).
Therefore, it would have been obvious to combine Weston with Guo to obtain the invention as specified in instant claim 1.

As per claim 11, Guo disclose, A computer-implemented method for determining a relation among two or more items, comprising (Guo - Paragraph [0002] - a search engine is described; thus the relation between a user query (i.e. a first item) and a plurality of candidate document results (i.e. at least one second item) is disclosed in Guo): 
receiving identifiers associated with a first item and a second item to be compared (Guo - paragraph [0116] ~ a query (i.e. first item) and a plurality of candidate documents {i.e. second items) are identified, in order to be compared; the query Is identified by the content of the query and the candidate documents are identified e.g. by their tile); 
identifying a first embedding associated with the first item (Guo - paragraph [0082] - "a first transformation module 902 produces a context concept vector yC which expresses a context (C) associated with a query (Q)"; thus, a vector (i.e. first embedding) associated with the query (i.e. first item) is generated (i.e. identified)); 
identifying a second embedding associated with the second item (Guo - paragraph (0082 - "A third transformation module 906 produces an entity concept vector yDn which represents a document (Dn) in the same semantic space”; thus another vector (i.e. second embedding} associated with a candidate document (i.e. second item) is generated (i.e. identified)); 
determining a relation between the first item and the second item by determining a relation between the first embedding and the second embedding in a vector space, to provide a similarity score (Guo - paragraphs [0084]-[0085] - a comparison module determines the similarity between the query/context (i.e. first item) and each of several candidate documents (i.e. second item) by comparing their vectors (i.e. embeddings) using a distance metric (e.g. Manhattan, cosine, etc.) in a vector space); and 
providing an output result that depends on the similarity score (Guo - paragraph [0042] - "The search results convey the outcome of the ranking performed by the ranking framework 120” - the results are ordered based on the distance in the vector space between the query and the results (i.e. the output results depends on the similarity score), 
said identifying a first embedding and identifying a second embedding drawing on a data store of trained embeddings produced by a training framework (Guo - paragraph [0083] - “any of the transformation modules (902, 904,..., 906} can optionally perform their processing operations on their input linguistic items (e.g., on the candidate documents D1,..., Dn) as an offline process, that is, in advance of the user submitting the query Q."; thus, the vectors (i.e. embeddings) are generated (and implicitly stored) before the user submits the query {i.e. in a training phase) and are retrieved from the data store during the inference phase), 
the training framework producing the trained embeddings using a distributed set of computing devices (Guo - paragraph [0109] - the training system (.e. training framework) performs the computations using a parallel (i.e. distributed) set of computing devices), 
and using a prediction function that differs from a prediction function used in said determining of the relation between the first item and the second item (Guo - paragraphs [0085], [0091] - the function used to determine the similarity (i.e. relation} between the two items when the search is received (e.g. Manhattan, cosine} is different than the function(s) used during the training/tuning of the model).
It is noted, however, Guo did not specifically detail the aspects of
embedding as recited in claim 11.
On the other hand, Weston achieved the aforementioned limitations by providing mechanisms of
embedding (Weston: paragraph 0037: disclose deep learning model analyzing embeddings of entities in a multi-dimensional space).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim has limitation “adjusting the original count information for the second item”, examiner points the claim language have first item and other items, no mention of identifying second item prior to the adjusting the original count. Examiner requests applicant to amend claims to identify the second item before adjusting the original count since a person of ordinary skill in the art can’t identify the second item for which the count is adjusted.

Allowable Subject Matter
Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub US 20170357890 A1 disclose “Computing system for inferring demographics using deep learning computation on social network, has processor to input secondary feature vector to generate values indicating specific demographic attribute associated with given user account”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159